DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, claims 1-13, 16 and 17 in the reply filed on 08/03/2021 is acknowledged. Claims 14 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II, there being no allowable generic or linking claim. 
Claim status
3.	Claims 1-13, 16 and 17 are pending; claims 1, 12, 16 and 17 are independent. Claims 14-15 withdrawn from further consideration.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara (US 2005/0168491), and further in view of Nitta (US 2006/0176261).
Regarding claims 1 and 12, Takahara teaches a display device (figs 8, 57 and Para 0417) and a method (Para 0001) comprising: 
a display panel having a plurality of subpixels (figs 8, 9 and Paras 0650-0651), 
wherein the plurality of subpixels includes a first subpixel row, a second subpixel row and a third subpixel row arranged sequentially (figs 5 a/b and Paras 0502-504), 
wherein a first driving period, in which a scanning signal having a turn-on level is supplied to subpixels in the first subpixel row, and a second driving period, in which the scanning signal having the turn-on level is supplied to subpixels in the second subpixel row, overlap each other (fig. 1, fig. 5, fig. 9, Para 502-504 and also figs 25-27 and Paras 804-817, e. g. two pixel rows simultaneously), 
wherein the second driving period and a third driving period, in which the scanning signal having the turn-on level is supplied to subpixels in the third subpixel row, do not overlap each other (fig. 1, fig. 5, fig. 9, Para 502-504), 
wherein, during the first, second, and third driving periods, a video data voltage is sequentially supplied to the subpixels in the first subpixel row, the subpixels in the second subpixel row, and the subpixels in the third subpixel row (fig. 1, fig. 5, fig. 9, Para 502-504 and also figs 25-27 and Paras 804-817),
wherein, during a fake data insertion period corresponding to a period between the second driving period and the third driving period, a fake data voltage, which is different from the video data voltage, is supplied to two or more of the plurality of subpixels in the display panel (figs 174-178 and Paras 602-624, wherein that is, an arbitrary pixel row which displays an image enters black (low-brightness) display mode 
wherein the second driving period includes an overlapping period that overlaps the first driving period and a non-overlapping period that does not overlap either the first driving period or the third driving period (fig. 1, fig. 5, fig. 9, Paras 502-504 and also figs 25-27 and Paras 804-817, e. g. two pixel rows simultaneously),
Takahara does not expressly disclose wherein a voltage of a source node or a drain node of a driving transistor electrically connected to an organic light-emitting diode included in the subpixels in the second subpixel row, during the non-overlapping period of the second driving period, is lower than a voltage of the source node or the drain node, during the overlapping period of the second driving period, wherein the video data voltage, supplied to the subpixels in the second subpixel row during the non-overlapping period of the second driving period is lower than the video data voltage supplied to the subpixels in the second subpixel row during the overlapping period of the second driving period. 
However, Nitta disclosed in figs 25, Paras 163 and 173, wherein the blinking control of the backlight gives rise to lowering of the display brightness of the liquid crystal panel due to the turning-off of the backlight. However, by adjusting the periods in which the blanking display period (for example, black display timing of respective pixel rows) in the frame period and the turning-off periods of the backlight overlap each other, the lowering of the display brightness of the liquid crystal panel, which the user of the display device perceives, can be suppressed to a minimum value. Accordingly, the backlight turn-on time is started after the display data is written in the pixel rows 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modified a display device and a method of Takahara by incorporated the teaching of Nitta by dusting the periods in which the blanking display period (for example, black display timing of respective pixel rows) in the frame period in order to get a predictable results.
Regarding claims 2 and 13, Takahara in view of Nitta teaches the display device according to claim 1 and the driving method according to claim 12, wherein a difference between the video data voltage supplied to the subpixels in the second subpixel row during the overlapping period of the second driving period and the video data voltage supplied to the subpixels in the second subpixel row during the non-overlapping period of the second driving period, is equal to a difference between the voltage of the source node or the drain node during the overlapping period of the second driving period and the voltage of the source node or the drain node during the non-overlapping period of the second driving period (figs 25, Paras 163 and 173, Nitta ). 
Regarding claim 3, Takahara teaches the display device according to claim 1, wherein the display panel includes a plurality of data lines and a plurality of gate lines, the subpixels in the first subpixel row, the subpixels in the second subpixel row, and the subpixels in the third subpixel row are defined by the plurality of data lines and the plurality of gate lines, wherein the video data voltage is sequentially supplied to a first subpixel, a second subpixel, and a third subpixel located in the first subpixel row, the 
Regarding claim 4, Takahara teaches the display device according to claim 3, wherein each of the first subpixel, the second subpixel, and the third subpixel includes: the organic light-emitting diode having a first electrode and a second electrode (fig. 54, OLED 15); 
the driving transistor driving the organic light-emitting diode (fig. 54, transistor 11a); 
a first transistor electrically connected between a first node of the driving transistor and the first data line (transistor 11b, connected between gate terminal of transistor 11a and data line 18);  
a second transistor electrically connected between a second node of the driving transistor and the first reference voltage line (transistor 11e, connected between the source/drain terminal of transistor 11a and a reference voltage line Vcc via a capacitor 19); and 
a storage capacitor electrically connected between the first node and the second node of the driving transistor (capacitor 19, connected between the gate terminal and source/drain terminal of the drive transistor 11a), 

Takahara in view of Nitta teaches wherein the voltage of the gate node of the driving transistor included in the second subpixel, during the non-overlapping period of the second driving period, is lower than the voltage of the gate node of the driving transistor included in the second subpixel, during the overlapping period of the second driving period (figs 25, Paras 163 and 173, Nitta). 
Regarding claim 5, Takahara in view of Nitta teaches the display device according to claim 4, wherein a difference between the voltage of the gate node of the driving transistor included in the second subpixel during the overlapping period and the non-overlapping period of the second driving period is equal to a difference between the voltage of the source node or the drain node during the overlapping period of the second driving period and the voltage of the source node or the drain node during the non-overlapping period of the second driving period (figs 25, Paras 163 and 173, Nitta). 
Regarding claim 6, Takahara teaches the display device according to claim 1, wherein time lengths of the overlapping period and the non-overlapping period of the second driving period correspond to each other (fig. 1, fig. 5, fig. 9, Paras 502-504 and also figs 25-27 and Paras 804-817, e. g. two pixel rows simultaneously).
Regarding claim 7, Takahara teaches the display device according to claim 1, wherein the overlapping period of the second driving period overlaps a rear portion of the first driving period, with pre-charge driving being performed therein, the non-overlapping period of the second driving period does not overlap a front portion of the third driving period, with video data writing being performed therein, the video data writing is performed in the rear portion of the first driving period, and the pre-charge driving is performed in the front portion of the third driving period (fig. 1, fig. 5, fig. 9, Paras 502-504 and also figs 25-27 and Paras 804-817, e. g. two pixel rows simultaneously).
Regarding claim 8, Takahara teaches the display device according to claim 1, wherein the video data voltage, supplied to the subpixels in the second subpixel row during the non-overlapping period of the second driving period, varies depending on colors of light emitted by the subpixels in the second subpixel row (Paras 0898-0900). 
Regarding claim 9, Takahara teaches the display device according to claim 1, wherein the video data voltage, supplied to the subpixels in the second subpixel row during the non-overlapping period of the second driving period, varies depending on gray levels of light emitted by the subpixels in the second subpixel row (Paras 0898-0900). 
Regarding claim 10, Takahara in view of Nitta teaches the display device according to claim 1, further comprising a color-specific lookup table referred to when the video data voltage, supplied to the subpixels in the second subpixel row during the non-overlapping period of the second driving period, is changed, wherein the lookup table includes information regarding gain and offset varying depending on changes in 
Regarding claim 11, Takahara teaches the display device according to claim 1, wherein the fake data voltage corresponds to a black data voltage (figs 174-178 and Paras 602-624, wherein that is, an arbitrary pixel row which displays an image enters black (low-brightness) display mode after a predetermined period). 
Regarding claim 16, Takahara teaches a data driver circuit configured to drive a plurality of data lines disposed in a display panel (fig. 8, a source driver 14 and Para 0650), the data driver circuit comprising: 
a latch circuit storing video data (Para 0650, latch circuit);  
a digital-to-analog converter converting the video data into an analog data voltage (Para 0650, data conversion circuit); and 
an output buffer outputting the data voltage (Para 0702, buffer output capacitance of the source driver IC (circuit) 14), 
wherein a plurality of subpixels are arranged in the display panel (figs 8, 9 and Paras 0650-0651),
the plurality of subpixels includes a first subpixel row, a second subpixel row and a third subpixel row arranged sequentially (figs 5 a/b and Paras 0502-504), 
wherein a first driving period, in which a scanning signal having a turn-on level is supplied to subpixels in the first subpixel row, and a second driving period, in which the scanning signal having the turn-on level is supplied to subpixels in the second subpixel row, overlap each other (fig. 1, fig. 5, fig. 9, Para 502-504 and also figs 25-27 and Paras 804-817, e. g. two pixel rows simultaneously), 

wherein, during the first driving period, the second driving period, and the third driving period, the output buffer sequentially supplies a video data voltage to the subpixels in the first subpixel row, the subpixels in the second subpixel row, and the subpixels in the third subpixel row through a first data line (fig. 1, fig. 5, fig. 9, Para 502-504 and also figs 25-27 and Paras 804-817), and 
wherein, during a fake data insertion period corresponding to a period between the second driving period and the third driving period, the output buffer supplies a fake data voltage, which is different from the video data voltage, to two or more of the plurality of subpixels in the display panel (figs 174-178 and Paras 602-624, wherein that is, an arbitrary pixel row which displays an image enters black (low-brightness) display mode after a predetermined period.  This pixel row blinks (image display and non-display (black display or low-brightness display) alternate)), 
wherein the second driving period includes an overlapping period that overlaps the first driving period and a non-overlapping period that does not overlap either the first driving period or the third driving period (fig. 1, fig. 5, fig. 9, Paras 502-504 and also figs 25-27 and Paras 804-817, e. g. two pixel rows simultaneously), and 
Takahara does not expressly disclose wherein a voltage of a source node or a drain node of a driving transistor electrically connected to an organic light-emitting diode included in the subpixels in the second subpixel row, during the non-overlapping period of the second driving period, is lower than a voltage of the source node or the drain 
However, Nitta disclosed in figs 25, Paras 163 and 173, wherein the blinking control of the backlight gives rise to lowering of the display brightness of the liquid crystal panel due to the turning-off of the backlight. However, by adjusting the periods in which the blanking display period (for example, black display timing of respective pixel rows) in the frame period and the turning-off periods of the backlight overlap each other, the lowering of the display brightness of the liquid crystal panel, which the user of the display device perceives, can be suppressed to a minimum value. Accordingly, the backlight turn-on time is started after the display data is written in the pixel rows positioned at the center portion of the pixel array, as indicated by a hatched region overlapped to the graph of brightness response in FIG. 25, and is finished after completion of writing of the blanking data to the pixel rows.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modified a data driver circuit of Takahara by incorporated the teaching of Nitta by dusting the periods in which the blanking display period (for example, black display timing of respective pixel rows) in the frame period in order to get a predictable results.
Regarding claim 17, Takahara teaches a controller (fig. 8, the control IC 81 and Para 0647) comprising: 

a data output portion outputting video data to the data driver circuit (Para 0647, wherein signals (power supply wiring, data wiring, etc.) are supplied from the control IC 81 to a source driver circuit 14a via a flexible board 84), 
wherein a plurality of subpixels are arrayed in a display panel (figs 8, 9 and Paras 0650-0651),
the display panel includes a first subpixel row, a second subpixel row and a third subpixel row arranged sequentially (figs 5 a/b and Paras 0502-504),
wherein the driving controller controls a first driving period, in which a scanning signal having a turn-on level is supplied to subpixels in the first subpixel row, and a second driving period, in which the scanning signal having the turn-on level is supplied to subpixels in the second subpixel row, to overlap each other (fig. 1, fig. 5, fig. 9, Para 502-504 and also figs 25-27 and Paras 804-817, e. g. two pixel rows simultaneously), 
wherein the driving controller controls the second driving period and a third driving period, in which the scanning signal having the turn-on level is supplied to subpixels in the third subpixel row, not to overlap each other (fig. 1, fig. 5, fig. 9, Para 502-504),
wherein, during the first, second, and third driving periods, the data output portion outputs the video data to the data driver circuit, the data driver circuit supplies the video data sequentially to the subpixels in the first subpixel row, the subpixels in the second 

wherein, during a fake data insertion period corresponding to a period between the second driving period and the third driving period, the data output portion outputs a fake data, which is different from the video data, to the data driver circuit, the data driver circuit supplies the fake data to two or more of the plurality of subpixels in the display panel (figs 174-178 and Paras 602-624, wherein that is, an arbitrary pixel row which displays an image enters black (low-brightness) display mode after a predetermined period.  This pixel row blinks (image display and non-display (black display or low-brightness display) alternate)), 
wherein the second driving period includes an overlapping period that overlaps the first driving period and a non-overlapping period that does not overlap either the first driving period or the third driving period (fig. 1, fig. 5, fig. 9, Paras 502-504 and also figs 25-27 and Paras 804-817, e. g. two pixel rows simultaneously), and 
Takahara does not expressly disclose wherein a voltage of a source node or a drain node of a driving transistor electrically connected to an organic light-emitting diode included in the subpixels in the second subpixel row, during the non-overlapping period of the second driving period, is lower than a voltage of the source node or the drain node, during the overlapping period of the second driving period, wherein a voltage of the video data, supplied to the subpixels in the second subpixel row during the non-overlapping period of the second driving period is lower than a voltage of the video data 
However, Nitta disclosed in figs 25, Paras 163 and 173, wherein the blinking control of the backlight gives rise to lowering of the display brightness of the liquid crystal panel due to the turning-off of the backlight. However, by adjusting the periods in which the blanking display period (for example, black display timing of respective pixel rows) in the frame period and the turning-off periods of the backlight overlap each other, the lowering of the display brightness of the liquid crystal panel, which the user of the display device perceives, can be suppressed to a minimum value. Accordingly, the backlight turn-on time is started after the display data is written in the pixel rows positioned at the center portion of the pixel array, as indicated by a hatched region overlapped to the graph of brightness response in FIG. 25, and is finished after completion of writing of the blanking data to the pixel rows.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modified a controller of Takahara by incorporated the teaching of Nitta by dusting the periods in which the blanking display period (for example, black display timing of respective pixel rows) in the frame period in order to get a predictable results.
Conclusion
7.
Woo (US 2015/0161940, relates to an organic light emitting display device, and more particularly, to an organic light emitting display device that may improve luminance while preventing picture quality from being deteriorated.
Kottayam (US 2010/0238151), relates to display devices, and particularly to an active matrix-type display device employing as drive methods a multi-line dot-inversion drive method and a charge-sharing method. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        1/6/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625